DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application is in condition for allowance except for the presence of claims 11-20 are directed to an invention non-elected without traverse.  
Accordingly, claims 11-20 have been cancelled.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
In claims 1-10, the Examiner interprets a pressure Pa as a predetermined pressure of the first nozzle chamber and a pressure Pb as a predetermined pressure of the second nozzle chamber.  
Claim 1 claims the treating zone is configured to cool the optical fiber at a slow cooling rate less than an ambient cooling rate.  The Examiner interprets a slow cooling rate in claims 1-10 as any cooling rate less than an ambient cooling rate.
In claim 6, the Examiner interprets a pressure Pc as a predetermined pressure of the third nozzle chamber and a pressure Pd as a predetermined pressure of the fourth nozzle chamber.
Claim Rejections - 35 USC § 101
The amendment to the claims filed Jan. 24, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-10 under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 112
The amendment to the claims filed Jan. 24, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Allowable Subject Matter
Claims 1-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the apparatus of claim 1 comprising the claimed furnace, treatment device, and nozzle assembly with the claimed nozzle chambers, effective orifice diameters, and pressure change ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA L HERRING/               Primary Examiner, Art Unit 1741